Case: 12-20415       Document: 00511940159         Page: 1     Date Filed: 07/31/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            July 31, 2012
                                     No. 12-20415
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk




UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee,

versus

SAMEH KALID DANHACH,

                                                  Defendant-Appellant.




                   Appeal from the United States District Court
                        for the Southern District of Texas
                                No. 4:12-CR-161-1


Before SMITH, STEWART, and PRADO, Circuit Judges.
PER CURIAM:*


       Sameh Danhach is charged with conspiracy to transport stolen merchan-
dise in interstate/international commerce, interstate transportation of stolen
goods, and international transportation of stolen goods, in violation of 18 U.S.C.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 12-20415   Document: 00511940159     Page: 2   Date Filed: 07/31/2012

                                 No. 12-20415

§§ 2, 371, 2314. He appeals an order of detention.
      The evidence as a whole supports the district court’s conclusion that there
is a serious risk that Danhach will flee and that there are no conditions of
release that would reasonably assure his appearance at trial were he to be
released pending trial. See 18 U.S.C. § 3142; United States v. Rueben, 974 F.2d
580, 586 (5th Cir. 1992).
      AFFIRMED.




                                       2